Citation Nr: 0313562	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include entitlement to Dependency and 
Indemnity Compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1940 to 
October 1943.  He died in March 1998.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the cause of the veteran's death.  

On preliminary review of the appeal in July 2000, the Board 
found that the evidence of record suggested that the veteran 
might been hypothetically entitled to receive compensation 
based on total disability for a period of 10 years or more 
immediately preceding his death, in which case the appellant 
would be potentially entitled to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.  Accordingly, 
the Board remanded the appeal to the RO to remanded the 
appeal in order for the RO to provide the appellant an 
opportunity to present argument relevant to this element of 
her claim.  A letter soliciting the requisite information was 
mailed to the appellant in July 2000.  No response was 
received.  The RO subsequently continued its prior denial of 
the appellant's claim and returned the case to the Board for 
further review on appeal.


FINDINGS OF FACT

1.  The veteran died in March 1998 as the result of 
cardiorespiratory failure due to underlying coronary 
arteriosclerosis.  

2.  The competent medical evidence of record does not 
establish that cardiovascular disease was manifest during 
service or until many years after separation.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction rated 50 percent 
disabling and for residuals of fractures of the 1st and 2nd 
metatarsals of the right foot with right ankle injury, rated 
noncompensable.  

4.  The competent medical evidence of record does not 
establish that a disability of service origin caused or 
substantially hastened the veteran's death.  

5.  The veteran was not in receipt or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was not incurred 
in or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).  

3.  The criteria for an award of dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.22 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case set forth the 
applicable law and regulations and explained the basis for 
the RO's decision.  The statement of the case also set forth 
the full text of the VCAA regulations.  In addition, the 
record shows that in January 2003 the RO sent the appellant a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter advised her 
of the need to submit medical records to support a claim for 
service connection for the cause of the veteran's death and 
told her that medical records would be obtained if she 
provided the names and addresses of all medical providers and 
the approximate dates of treatment.  The forms required to 
authorize the release of private medical records were 
provided.  In the aggregate, these documents are sufficient 
to put the appellant on notice of the requirements of the 
law, the evidence needed to support the claim, the 
information she must supply to permit VA assistance in 
developing the claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record shows that the only available evidence for review 
on appeal consists of the veteran's service medical records, 
private and VA medical records dated through 1977, and the 
veteran's death certificate.  The RO has attempted through 
letters of July 2000 and January 2003 to obtain medical 
records pertaining to treatment of the veteran during his 
lifetime and an extent of impairment due to service-connected 
disability during the last 10 years of his life.  The 
appellant did not respond to these letters and has submitted 
no medical records relevant to the appeal.    In the absence 
of additional information from the appellant, the Board is 
unable to undertake further evidentiary development of the 
claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background 

The veteran died in March 1998 at the age of 77.  The 
official certificate of death lists the immediate cause of 
death as cardiorespiratory failure due to coronary 
insufficiency due to advanced coronary arteriosclerosis of 
"years" duration.  At the time of his death, service 
connection was in effect for schizophrenic reaction, 
undifferentiated type, rated 50 percent disabling; and for 
residuals of fractures of the 1st and 2nd metatarsals of the 
right foot with injury to the right ankle, rated 
noncompensably disabling.

Service department medical records show that the veteran's 
cardiovascular system was reported as normal on examination 
for entrance and on examinations performed during various 
hospitalizations during service.  No report of examination at 
separation from service is of record.

The veteran underwent a VA general medical examination in 
February 1944, at which his cardiovascular system was normal.  
The veteran underwent a further VA general medical 
examination in April 1954.  Heart sounds, rate and rhythm 
were described as well within normal limits.  

Other VA medical records in the claims folder show that the 
veteran was evaluated for psychiatric and orthopedic 
disorders on various occasions through August 1977.  No 
references to complaints or findings of abnormality of the 
cardiovascular system are reported therein.

The most recent adjudication of a claim for VA compensation 
during the veteran's lifetime was a rating decision of 
September 1977 which continued the 50 percent rating assigned 
for the service-connected psychiatric disorder.  No further 
medical records or claims for increased compensation were 
received after 1977.  

Legal criteria - service connection for the cause of death 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension and 
arteriosclerotic cardiovascular disease, are presumed by law 
to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2002).  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).  

Legal criteria - Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  

Under 38 U.S.C. § 1318, dependency and indemnity compensation 
benefits may be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service-
connected when, in pertinent part, the following conditions 
are met: (1) the veteran's death was not caused by his or her 
own willful misconduct and either the veteran was in receipt 
of or was entitled to receive compensation at the time of 
death for service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 years or more immediately preceding 
death or, if totally rated for a lesser period, the veteran 
was so rated continuously for a period of not less than five 
years from the date of the veteran's discharge from active 
duty; or (2) the veteran would have been entitled to receive 
a 100 percent disability rating for such time period but for 
factors such as the receipt of military retired pay or clear 
and unmistakable error in a final rating or Board decision.  

A VA regulation, 38 C.F.R. § 3.22, provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the veteran's 
whereabouts was unknown, but the veteran 
was otherwise entitled to continued 
payments based on a total service-
connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable 
under 38 U.S.C. 5309.  

38 C.F.R. § 3.22(b) (2002).  

Legal Analysis  

To establish service connection for the cause of a veteran's 
death there must be competent evidence of a disease or injury 
which was incurred in service and a nexus between the in-
service disease or injury and the veteran's death.  

The veteran died as a result of severe arteriosclerotic 
coronary disease.  The earliest evidence of record showing 
the existence of this disease is the death certificate 
itself.  Although the disorder is described therein as having 
been present for "years," the time of its onset cannot be 
determined.  However, given the normal findings on 
examination of the heart in service and on post service 
examinations and the absence of references to complaints of 
abnormal symptoms related to the heart in other post service 
medical records, the record provides a strong basis for 
finding that cardiovascular disease was manifest during 
service or within one year following separation such as to 
warrant the granting of service connection.  

As an alternative to a contention that the fatal 
cardiovascular disease had its onset during service, the 
appellant argues that that the veteran was totally disabled 
when he died, claiming that his service-connected 
disabilities caused poor circulation which she believed was 
partly, if not wholly, the cause of his death.  If medically 
substantiated, this argument could potentially support a 
finding that the service-connected disabilities contributed 
to death.  However, the record contains no competent evidence 
to support the appellant's theory.  The law is well-
established that where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The appellant's beliefs concerning medical matters 
are not a proper substitute for medical evidence.  While a 
lay person can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, a lay person 
(i.e., a person without medical expertise) is not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant expresses the further belief that she is 
entitled to DIC "based on the disability rating of my 
husband."  Her contentions to this effect must be interpreted 
as a request for benefits under the provisions of 38 U.S.C.A. 
§ 1318.  However, at the time of his death, the veteran's 
combined rating for service-connected disabilities was 
60 percent based on individual ratings of 50 percent for 
schizophrenic reaction and zero percent for residuals of 
injury to the right foot and ankle.  Therefore, the veteran 
was not continuously rated as totally (100 percent) disabled 
for 10 years or more immediately before his death and did not 
satisfy the threshold requirement for this benefit.

The appellant has not alleged that there was clear and 
unmistakable error (CUE) in any rating decision during the 
veteran's lifetime, and no argument has been raised that 
there was a denial of a total disability rating which 
involved such error.  The Board further notes that although 
the degree of specificity necessary to raise a CUE theory has 
been established by the United States Court of Appeals for 
Veterans Claims (Court), the appellant has not identified to 
the Board or the RO a decision sought to be attacked 
collaterally under the clear and unmistakable error theory of 
entitlement.  See Cole v. West, 13 Vet. App. 268, 277 (1999); 
see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (Mere 
disagreement with the manner in which evidence was weighed is 
not clear and unmistakable error).  The appellant has 
therefore not shown that the veteran would have been in 
receipt of a 100 percent rating but for clear and 
unmistakable error in a final RO decision.  

The appellant does not contend, and the evidence does not 
show, that the veteran would have been "entitled to receive" 
a total disability rating under any of the seven criteria set 
forth in 38 C.F.R. § 3.22(b).

Decisions Court have established that certain claimants may, 
alternatively, establish entitlement to DIC by showing that 
the deceased veteran would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime, or based 
on evidence in the veteran's claims folder or VA custody 
before his death.  See Wingo v. West, 11 Vet. App.307 (1999); 
Carpenter v. Brown, 11 Vet. App.140 (1998); and Marso v. 
West, 12 Vet. App. 260 (1999).  The law concerning 
entitlement or non-entitlement of some claimants to a 
hypothetical determination of § 1318 eligibility of this type 
is in a state of flux, but for purposes of the present 
decision it is sufficient to state that the appellant is 
entitled to such a determination.  

However, the Board finds that the record does not establish 
that the veteran would have been hypothetically entitled to a 
total rating for service-connected disabilities at any time 
during the 10-year-period immediately preceding his death.  
No medical evidence describing the status of the service-
connected disabilities during this period is of record, and 
the appellant did not respond to the RO's letter requesting 
such evidence.  Furthermore, the veteran did not file a claim 
for an increased rating at any time during this period.  In 
the absence of a pending claim during this interval, he would 
not have been in receipt of a total disability evaluation for 
a period of 10 years even if service-connected disability 
ratable as totally disabling had in fact been present.  The 
Board has carefully considered all of the evidence of record, 
including the appellant's correspondence.  While it is clear 
that she sincerely believes in the merits of this matter, the 
evidence provides no basis upon which to establish her 
entitlement to DIC.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service, that 
the veteran had a service-connected disability that 
materially contributed to his death, or that the appellant is 
entitled to DIC under the provision of 38 U.S.C.A. § 1318.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for the cause of death to include 
entitlement to DIC is denied.  



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

